ITEMID: 001-94967
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF BARTOSINSKI v. POLAND
IMPORTANCE: 4
CONCLUSION: Violation of Article 8 - Right to respect for private and family life
JUDGES: Giovanni Bonello;Ján Šikuta;Lech Garlicki;Mihai Poalelungi;Nebojša Vučinić;Nicolas Bratza
TEXT: 6. The applicant, Mr Krzysztof Bartosinski, is a Polish national who was born in 1972 and lives in Lubianka.
7. By a decision of the Bydgoszcz District Court of 14 September 2002 the applicant was arrested and remanded in custody on suspicion of illegal production and sale of alcohol, selling cigarettes without payment of excise duty and membership of an organised criminal group. According to the applicant's submissions, police officers used force against him during his arrest and insulted him. When ordering his detention, the court found that the evidence obtained in the case, in particular the testimonies of the other suspects and of a witness, bills, minutes of searches and telephone conversations, indicated a high probability that the applicant had committed the offences. The applicant's detention was therefore necessary in order to prevent collusion and to avert the risk that he would exert pressure on witnesses or that the suspects would coordinate their testimonies.
8. During the investigation the applicant's detention was successively prolonged by detention orders issued by the Inowrocław District Court or the Gdańsk Court of Appeal and dated 11 December 2002, 11 March and 27 August 2003.
9. The applicant submits that the decision of 11 December 2002 was served on him on 16 December 2002 and that for 4 days he had been kept in custody without having been provided with a relevant detention order.
10. In his letter of 3 April 2003 the Bydgoszcz Regional Prosecutor admitted that the service of the applicant's motion for release had been delayed for 5 days before reaching the Prosecutor Office.
11. In further letters, the Regional Prosecutor stated among other things that the applicant's correspondence with the prosecutor had not been delayed by the Prosecutor Office. On 15 May 2003, following the applicant's complaint to the Ombudsman about delays in the service of official letters, the President of the Inowrocław District Court clarified that the applicant's letter to the Regional Prosecutor of 27 January 2003 had been forwarded to the prosecutor on 14 February 2003 and that a letter dated 13 February had been served on the applicant on 28 February 2003.
12. The applicant submitted an envelope containing a letter from the Court, bearing several stamps of the Police Detention Centre dated 8 and 16 March 2004 including a stamp “censored” (“ocenzurowano”) with an illegible date.
13. By a decision of 14 August 2003 the Bydgoszcz Regional Prosecutor granted the applicant permission to receive a visit from members of his family in the presence of an officer of the Central Investigation Office. The prosecutor stated that the applicant had previously been granted two visits, on 28 February and 10 June 2003, and that neither the family nor the applicant had requested more frequent meetings. On 29 September 2003 the Regional Prosecutor replied to the applicant that further visits had not been granted since no requests for such had been made.
14. On 29 March 2004 the applicant was released from detention. The proceedings are pending.
15. The legal provisions governing monitoring of detainees' correspondence applicable at the material time are set out in a judgment delivered by the Court on 6 December 2005 (Wasilewski v. Poland, no. 63905/00, §§ 16-21)
VIOLATED_ARTICLES: 8
